Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 8/17/2021, Applicant has amended Claims 1, 2, and 10-15, cancelled claim 6, and added new claims, Claims 18-20.  
Claims 16-17 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1-5, 7-15 and 18-20 are under consideration. 


Withdrawn Claim Objections
	The objection to Claims 1, 2, 12, and 14 have been withdrawn due to Applicant’s amendment.

New Claim Objections
Claim 18 is objected to because of the following informalities:  Applicant is advised that should claim 3 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an Application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Withdrawn 35 USC § 112
The prior rejection of Claims 1, and 10-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn in light of Applicant’s amendments of Claim 1 to describe the population of T cells, and claims 10-15 to provide a proper antecedent basis.


Withdrawn 35 USC § 102 
The prior rejection of Claims 1-2, 4-5, 7-9, 11-12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (Int Immuno, 2010, 22:863-873) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the artificial antigen presenting cells to genetically modified fibroblasts, which is a limitation Butler does not anticipate. Specifically, Butler teaches the artificial antigen presenting cells are based on K562 hematopoietic cells.

Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 2, 4, 7-9, and 11-15 under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006), in view of Riley et al. (US2006/0034810, filed 5/25/2005) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the artificial antigen presenting cells to genetically modified fibroblasts, which is a limitation neither Taylor nor Riley teach. Specifically, Taylor and 

The prior rejection of Claims 3 and 10 under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006), in view of Riley et al. (US2006/0034810, filed 5/25/2005), as applied to claim 1, in further view of Sadelain et al., (US2002/0131960, filed 6/01/2001) is withdrawn in light of Applicant’s amendment of Claim 1.

The prior rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006), in view of Riley et al. (US2006/0034810, filed 5/25/2005), as applied to claims 1 and 4, in further view of Tang et al. (Am J Opth, 1997, 123:70-75) is withdrawn in light of Applicant’s amendment of Claim 1.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006), in view of Riley et al. (US2006/0034810, filed 5/25/2005) and Sadelain et al., (US2002/0131960, filed 6/01/2001).

In regard to claim 1, Taylor teaches a method of generating and amplifying a population of human antigen-specific memory CD4+ T cells comprising the steps of:
Providing a population of APCs;
Loading the population of APCs with an antigen;
Coculturing a population of T cells with the population of APCs of step ii) [0021, 0061, 0063, 0067, 0142, 0147], see Example 3, [0116].
In regard to the wherein clause of claim 1, Taylor teaches that antigen stimulation of the TCR on CD4 cells stimulates proliferation, and that the other factors included in the culture of Taylor do not significant affect the degree of proliferation [0016, 0035-0036, 0071, 0098-0099, 0120].
claims 11, 13, and 14, Taylor teaches the antigen is an auto-antigen [0016-0021, 0051-0052, 0118], and specifically teaches the peptide IRBP which is exogenously administered in order to prime the CD4+ T cells [0116], and is associated with autoimmune uveitis [0067]. 
In regard to claim 12, alternatively, Taylor teaches the antigen is a bacterial antigen such as from Mycobacterium (i.e., MT-Ag) [0059, 0063].
	In regard to claim 15, as stated supra, Taylor teaches the step that the antigen-specific memory CD4+ T cells were primed by a primary stimulation with the antigen of interest in vivo [0063, 0116], thereby including the total population of PBMCs.
However, although the splenocyte based APCs of Taylor naturally express MHC II molecules and co-stimulatory molecules such as CD80, they are silent to a method using artificial APCs (aAPCs) genetically modified to express MHC II molecules and co-stimulatory molecules.
In regard to claim 1, Riley teaches a method of amplifying a population of antigen-specific T cells comprising the steps of:
Providing a population of aAPCs genetically modified to stably express the MHC class II molecule HLA-DR and a costimulatory molecule;
Loading the population of APCs with an antigen;
Coculturing a population of T cells, such as memory T cells, with the population of APCs of step ii) (Abstract, [0138-0141, 0164, 0190-194, 0207, 0241, 0324]).
In regard to claim 4, as stated supra, Riley teaches the MHC class II molecule is HLA-DR ([0224], Table 1, see “pCLPS HLA DR0101”, Table 2, see “kt32-HLA-DR”).
claims 7 and 8, Riley teaches the co-stimulatory molecules is CD80 (alias B7-1), which would have been obvious to choose with a reasonable expectation of success because it is required for T cell activation and associated proliferation [0012, 0141-0144, 0161, 0218].
In regard to claim 9, Riley teaches the aAPCs express CD54 (alias ICAM) and CD58 (alias LFA-3), which would have been obvious to choose with a reasonable expectation of success because they promote the interactions of the aAPCs with the T cells  [0207].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to method of generating and amplifying a population of antigen-specific memory CD4+ T cells as taught by Taylor and substitute aAPCs as taught by Riley with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Riley because aAPCs are a continuously renewable “off the shelf” replacement for dendritic cells, can be easily tailored to stimulate any desired type of T cell, and using aAPCs obviate the time and expense required to generate DCs from splenocytes as a source of APC for cell culture (Abstract, [0055, 0192]). 
However, Taylor and Riley are silent with respect to using a genetically modified mouse fibroblast as the aAPC.
Sadelain et al., teaches a method of expanding a population of T cells comprising co-culturing with a population of aAPC expressing a MHC molecule and costimulatory molecules (Abstract, Field of the Invention). 
 claims 1, 3, 10, and 18, Sedelain teaches the aAPCs are mouse fibroblasts genetically modified to stably express CD80 (alias B7.1), CD54 (alias ICAM1), and CD58 (alias LFA-3) ([0003, 0057, 00063, 0128, 0138, 0142], see Fig. 2), which would have been obvious to choose with a reasonable expectation of success because they known to be necessary for T cell activation and the interactions between APCs and T cells (see supra).
In regard to claim 19, Sedalain teaches the mouse fibroblast cell line NHI3T3 ([0119, 0128-0129], see Fig. 2C), which would have been obvious to choose with a reasonable expectation of success because of their commercial availability from ATCC [0119].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of expanding a population of T cells comprising co-culturing with a population of aAPC as taught by Taylor and Riley and substitute the genetically modified mouse fibroblasts of Sadelain with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sadelain because the genetically modified mouse fibroblasts are able to stimulate T cells greater than other APCs due to their xenogenic nature and high expression of HLA and costimulatory molecules, as well as their stability in culture, ease of manipulation, and the ability to process and present antigens in a therapeutically effective and HLA specific manner [0138-0139]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/17/2021 are acknowledged.
First, Applicant argues that the primary reference of Taylor, and the secondary reference of Riley are silent to using genetically modified fibroblasts. Furthermore, Applicant argues that Sadelain teaches a different technology for using fibroblast aAPCs, wherein CD8 T cells are used, not CD4 memory T cells. Specifically, the genetically modified aAPCs of Sadelain express MHC class I molecules, which only expand CD8 T cells. Sadelain provides no other embodiments for fibroblast aAPCs expressing MHC class II molecules for the expansion of CD4 T cells.
Second, Applicant argues that generating aAPCs was highly unpredictably, and there would not have been a reasonable expectation of success of combining the fibroblasts of Sadelain with the methods of Taylor or Riley. Specifically, Applicant cites the work of Riley to evidence that it was thought to be surprising that K562 cells, which were previously believed to be refractory to genetic manipulation techniques, could be transduced to by lentiviruses to express MHC class molecules. Furthermore, Riley teaches that other cells such as U937 were not effective aAPCs, and that some aAPC constructs were better than others depending on the cytokine and/or costimulatory molecules being expressed. Thus, it would have been unpredictable to substitute another cell type, i.e., fibroblasts as aAPCs. In addition, Applicant cites the work of Geppart, Kundig, Ohyama, and Umetsu to show that fibroblasts were extremely inefficient aAPCs, and/or they functioned only under very specific circumstances (see Kundig) or produced cytokines without inducing T cell proliferation (see Ohyama).

In response to Applicant's first argument, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, Taylor generally teaches that CD4 memory T cells can be generated and induced to proliferation in when culture with “antigen-pulsed APC” ([0063, 0067], see also claim 1 of Taylor), and reduces to practice a method using antigen pulsed splenocytes (Example 3). Similarly, the secondary reference of Riley teaches expanding T cells by culturing with artificial APCs, and teaches the benefits of artificial APCs because they are a continuously renewable “off the shelf” replacement for dendritic cells, can be easily tailored to stimulate any desired type of T cell, and using aAPCs obviate the time and expense required to generate DCs from splenocytes as a source of APC for cell culture (Abstract, [0055, 0192]). Thus, the ordinary artisan would have been motivated to substitute the splenocyte APCs of Taylor with the artificial APCs of Riley. Finally, the reference of Sadelain teaches methods of expanding T cell by culturing with artificial APCs based on genetically modified mouse fibroblasts. Specifically, Sadelain teaches that mouse fibroblasts are superior to human based aAPCs (e.g., K562 cell) because of their ability to stimulate T cells greater than other APCs due to their xenogenic nature and high expression of HLA and costimulatory 
In regard to Applicant’s arguments that Sadelain does not provided a preferred embodiment of a mouse fibroblast genetically modified to express a MHC class II molecule, Sadelain makes clear that CD4 T cells interact with MHC class II molecules [0008, 0015], and as stated supra, Riley explicitly teaches MHC class II molecules (i.e., HLA-DR) that can be used in aAPCs to stimulate CD4 T cells. Applicant is reminded that preferred embodiments are not the only teaching of patent references. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Patent references may be relied upon for all that they would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	
In regard to Applicant’s second arguments, as per the reasonable expectation of success of substituting genetically modified fibroblasts in the method of Taylor, as a first matter although Riley states that “K562 cells have been notoriously difficult to transduce”, this would not dissuade one of ordinary skill from transducing fibroblasts, which would have been considered notoriously easy to transduce. Importantly, in order 
It would have been therefore predictably obvious to substitute genetically modified murine fibroblasts when practicing a method of Taylor. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of using other types of APCs with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) the reference of Taylor et al. contained a detailed enabling methodology for amplifying antigen specific memory CD4 T cells with antigen pulsed APCs in culture that could have easily been modified with other types of APCs, (2) Riley provides a suggestion to use genetically modified aAPCs in general as a readily available source of APCs, and Sadelain provides the suggestion to use genetically modified murine fibroblasts in particular as aAPCs 
Finally, in regard to Applicant's arguments of unpredictability of using genetically modified fibroblasts as aAPCs in light of the prior art of Geppart, Umetus, Kundig, and Ohyama, the Examiner disagrees with this assertion based on the cited prior art for the following reasons. Furthermore, Applicant is recommended to provide any prior art that is thought be relevant to their invention by way of an IDS. 
In regard to the prior art of Geppart (J. Immuno, 1985, 135:3750-3762), contrary to Applicant’s assertion Geppart demonstrates that IFN-gamma treated fibroblasts can indeed effectively stimulate of alloprimed T4 cells compared to naïve T4 cells (p. 3756, Tables VI & VII, p. 3757, Fig. 6). Similarly, the prior art of Umetsu et al., (J Immuno, 1986, 136:440-445) teaches IFN-gamma treated fibroblasts can stimulate tetanus toxin antigen-specific T cells, but not resting T cells unless IL-2 is provided (p. 442, Table I, p. 444, Table VI). Thus, one of ordinary skill who was seeking to modify the in vitro based method of Taylor would have been aware of targeting antigen-specific “primed” CD4 T cells with fibroblasts. Note that Taylor is directed to antigen-specific primer/memory CD4 T cells.
In regard to the prior art of Kundig et al., (Science, 1995, 268:1343-1347), contrary to Applicant’s assertion Kundig demonstrates that antigen transfected fibroblasts are effective aAPCs in vivo (p. 1345, Table 2), but also acknowledges that T cell activation not only requires a MHC molecules as “signal-1” but also a co-stimulatory did not induce T cells, unless transfected with costimulatory molecules” (p.1345, last para.). Similarly, in regard to the prior art of Ohyama et al., (Cytokine, 2002, 17:175-181), although they use IFN-gamma stimulated fibroblasts in order to upregulate MHC class II expression (i.e., signal-1), they fail to express the necessary co-stimulatory signal (i.e., signal-2). In fact, Ohyama recognizes as much that “no CD80 and CD86 molecules are detected on human fibroblasts” (p. 177, Discussion). Thus, one of ordinary skill who was following the in vitro based method of Taylor would have been aware of the need to transfect the fibroblast based aAPCs with not only a MHC class II molecule, but also the co-stimulatory molecules as taught by Riley and Sadelain. 
Applicant is reminded that any conclusions of unpredictability have to be made in the context of this particular in vitro method, wherein all of the individual steps (e.g., coculture of T cells with APCs) and individual reagents (e.g., genetically modified fibroblasts as APCs) were known in the art. Furthermore, the Federal Circuit found that the claims at issue would have been obvious because there was ample suggestion in the prior art that the claimed method would have worked. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.

Claims 2 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006), in view of Riley et al. (US2006/0034810, .

As discussed previously, Taylor et al. suggest a method of expanding antigen-specific memory CD4+ T cells comprising co-culturing with a population of fibroblast based aAPC expressing a HLA-DR MHC class II molecule and costimulatory molecules.
In regard to claim 20, as stated supra, Sadelain teaches xenogenic murine fibroblast.
However, they are silent with respect to genetically modified fibroblasts derived from a hematopoietic lineage.
In regard to claim 2, Ogawa et al., teaches bone marrow as a source of fibroblasts derived from hematopoietic stem cells (Abstract). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of expanding a population of T cells comprising co-culturing with a population of fibroblast based aAPCs as taught by Taylor et al., and isolate the fibroblasts from bone marrow as taught by Ogawa with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Ogawa because this fibroblast population can be readily isolated from genetically modified mice (e.g., GFP) for selection purposes (p. 2894, Results). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/17/2021 are acknowledged and have been addressed supra.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (2006/0127400, filed 2/03/2006), in view of Riley et al. (US2006/0034810, filed 5/25/2005) and Sadelain et al., (US2002/0131960, filed 6/01/2001), as applied to claims 1 and 4, in further view of Tang et al. (Am J Opth, 1997, 123:70-75).

As discussed previously, Taylor et al. suggest a method of expanding antigen-specific memory CD4+ T cells comprising co-culturing with a population of fibroblast aAPC expressing a HLA-DR MHC class II molecule and costimulatory molecules.
However, although Taylor is directed to treating autoimmune disease such a retinal uveitis [0016, 0067, 0155], they are silent with respect to expressing the MHC class II molecule HLA-DR15.
In regard to claim 5, Yang et al., teaches a method of assessing a population of T cells from patients with uveitis, wherein the HLA-DR15 MHC molecule is expressed (Abstract, p. 71, Methods). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of expanding a population of T cells comprising co-culturing with a population of aAPC expressing HLA-DR to treat uveitis as taught by Taylor and Riley and substitute the HLA-DR15 molecules as taught by Tang with a 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/17/2021 are acknowledged and have been addressed supra.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633